Judgment, Supreme Court, Bronx County (John Moore, J.), rendered October 2, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. Defendant’s accessorial liability was clearly established by evidence that shortly after the undercover officer addressed a request for drugs to defendant and his codefendant, defendant told the officer to wait, left with the codefendant, returned, and transferred a flashlight to the codefendant, from which the co-defendant removed drugs subsequently sold to the officer. Defendant’s knowledge that the flashlight contained drugs could be readily inferred, and provides the only logical explanation for his conduct (see, People v Reisman, 29 NY2d 278, 285-287, cert denied 405 US 1041).
We perceive no abuse of sentencing discretion or other basis for a sentence reduction. Concur — Williams, J. P., Mazzarelli, Lerner, Andrias and Friedman, JJ.